Citation Nr: 0520080	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for encephalitis.

2.  Entitlement to service connection for neurocognitive 
disorder and major depression, claimed as organic brain 
syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1998 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee (the RO).

Procedural history

The veteran served on active duty from November 1957 to May 
1977.

In May 1997, the veteran filed VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he 
requested service connection for various disabilities.  In a 
March 1998 rating decision, the RO adjudicated those claims 
and, in pertinent part, denied claims of entitlement to 
service connection for encephalitis and organic brain 
syndrome.  In August 1998, following receipt of additional 
evidence, the RO again denied those claims.  The veteran 
indicated disagreement with that denial and, following 
issuance of a statement of the case, perfected his appeal in 
May 2000 by submitting a substantive appeal (VA Form 9).  

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in April 2002.  A transcript of that 
hearing has been associated with the veteran's VA claims 
file.

In March 2004, the Board sought an independent medical expert 
(IME) opinion with regard to his claim.  See 38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901 (2004). The resulting 
IME opinion was received by the Board in June 2004.  

In October 2004, the Board remanded this case for further 
action.  In February 2005, a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim was 
issued by the Huntington, West Virginia RO.  The case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  A diagnosis of encephalitis is not shown by competent 
medical evidence.

2.  A neurocognitive disorder and major depression, claimed 
as organic brain syndrome, was not manifested during service 
nor is related thereto.


CONCLUSIONS OF LAW

1. Encephalitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A neurocognitive disorder and/or major depression, 
claimed as organic brain syndrome, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for encephalitis 
and organic brain syndrome.  He specifically alleges that 
these disabilities were initially manifested during his 
period of service by symptoms to include blurred vision and 
headaches.



The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 1998 and August 1998 rating decisions, 
the statement of the case issued in March 2000, by the 
supplemental statements of the case (SSOC) issued in March 
2002 and February 2005, and by the Board remand in October 
2004, of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. 

Crucially, a letter was sent to the veteran in November 2004 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claim.  The letter 
explained to the veteran that the Appeals Management Center 
(AMC) was processing his claim.  The letter discussed the 
evidentiary requirements pertinent to his claim, and 
specifically set forth the criteria by which service 
connection can be established.  These criteria were 
identified, in brief, as an in-service injury or disease, a 
current disability, and a relationship between the current 
disability and the in-service injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2004 VCAA letter, the veteran was informed that VA 
was responsible for getting relevant Federal records, to 
include service medical records VA Medical Center records, 
and records from other Federal agencies, such as the Social 
Security Administration.  He was also informed that, on his 
behalf, VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency, to include medical 
records from state or local governments, private medical care 
providers, current or former employers, or other non-Federal 
governmental sources.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The AMC's November 2004 letter informed the veteran that he 
was to give VA enough information about his records so that 
VA could request them from the person or agency that has 
them.  He was furnished with VA Form 21-4142, Authorization 
to Release Information to the Department of Veterans Affairs.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the November 2004 letter, he was 
advised that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your appeal, which is not already of record 
with the VA, please send it to us."  (Emphasis in original.)  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the AMC.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
November 2004 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [under the notice provision 
of the VCAA, a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO].  In this 
case, the veteran's service connection claims were initially 
adjudicated by the RO in 1998, prior to the enactment of the 
VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error.  See VAOGCPREC 7-2004. VA 
General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  

Although VA furnished the veteran with VCAA notice in 
November 2004, subsequent to its initial denial of his claim 
in 1998, the Board finds that there is no prejudice to the 
veteran stemming from such timing.  The veteran's claim was 
readjudciated via the February 2005 SSOC, subsequent to its 
furnishing of VCAA notice requirements to the veteran.  The 
veteran was accorded ample opportunity to submit evidence and 
argument after receiving the November 2004 VCAA notice.  

The Court recently held in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005) that timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice.

Based on this record, the Board finds that VA's action in 
issuing the VCAA letter of November 2004 and the supplemental 
statement of the case in February 2005 cured any potential 
procedural defects.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's service medical records 
have been made available, along with post-service private 
medical evidence.  Records in the possession of the Social 
Security Administration were solicited and obtained.  The 
veteran was accorded VA examinations and, at the request of 
the Board, the medical evidence was reviewed and an opinion 
rendered by an independent medical expert.  The veteran and 
his representative were thereafter furnished with a copy of 
the medical expert's statement and afforded the opportunity 
to respond thereto. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He presented 
testimony at a hearing before a member of the Board.  He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  VA has no further duty, therefore, 
to notify the veteran of the evidence needed to substantiate 
his claim, or to assist him in obtaining that evidence, in 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Certain enumerated disabilities, to include organic diseases 
of the nervous system, may be presumed to have been incurred 
during service when manifested to a compensable degree within 
one year after service.  See 38 U.S.C.A. § 1112, 11123, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Analysis

1.  Entitlement to service connection for encephalitis.

As discussed above, in order to establish service connection 
for the claimed disorders, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or of a 
service-connected disability; and (3) medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  See Hickson, supra.

The first question in determining whether service connection 
for encephalitis can be granted, therefore, is whether that 
disability is currently manifested; that is, whether Hickson 
element (1) is met.  

There is a conflict in the evidence as to this point.  There 
is much evidence of record which indicates that the veteran 
currently experiences residuals of a stroke which he 
experienced in 1984.  Indeed, service connection has been 
granted for residuals of that stroke.  However, there is also 
evidence that the veteran has encephalitis.  In an undated 
document (apparently prepared in December 1994), a private 
physician, Dr. D.T., indicated that he had evaluated the 
veteran, noting that the veteran had suffered a cerebral 
vascular accident in September 1984 after an aneurysm burst 
affecting the right hemisphere.  Following examination of the 
veteran, Dr. D.T. rendered an assessment to the effect that 
the veteran had a peculiar history of memory decrease, and 
that he may have had encephalitis rather than a stroke in 
September 1984.  In a May 1995 neuropsychological evaluation 
report, Dr. L.H. noted Dr. D.T.'s assessment of possible 
encephalitis, and found that the diffuse damage exhibited by 
the veteran was consist with such a diagnosis.  In an October 
1998 statement, another private physician, Dr. M.O., noted 
that the veteran "has a history of what he said was a stroke 
back in 1984 and then had encephalitis diagnosed in 1994."  
Dr. M.O. stated that it was reasonable to suggest that the 
veteran's current symptoms could relate to "the 
encephalitis".

The independent medical expert opinion rendered in June 2004 
was solicited in part to ascertain specifically whether 
encephalitis was, or was not, manifested.  Following review 
of the medical evidence, the IME's impression as to that 
question was as follows:

There is no evidence of an encephalitis 
documented anywhere in the medical 
record.  An encephalitis refers to an 
inflammatory brain dysfunction usually 
due to a viral illness that is of acute 
or subacute onset and which causes a 
range of neurological problems including 
alteration in alertness and wakefulness, 
impaired mentation, and focal deficits.

....

Responses to specific questions:

a.  It does not seem likely that the 
veteran currently has or had 
encephalitis.

....

c.  Dr. T[ ] did not have access to the 
1984 hospitalization when he composed his 
note.  Hence, he may have been unaware of 
the neurological examination, CT 
findings, and clinical presentation from 
the 1984 hospitalization indicating an 
acute [cerebral vascular accident].  Had 
Dr. T[ ] had this data, he may have been 
less likely to consider the possibility 
of encephalitis....

In brief, the evidence in the veteran's favor consists of 
medical opinions rendered in 1994, 1995 and 1998 that the 
veteran had encephalitis in 1984, rather than a stroke.  
Evidence against the claim consists of detailed 
contemporaneous medical records documenting a stroke in 1984.  
These include the report of an emergency CT scan of the 
veteran's head dated October 2, 1984; a diagnosis of 
cerebellar infarction due to vascular disease, also date 
October 2, 1984; and follow-up medical records documenting 
the veteran's recovery from a "brain stem stroke".  There 
is also the medical opinion rendered in 2004 that was based 
on a review of all medical evidence and which concluded that 
the veteran did not have encephalitis.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, there are four competent medical authorities 
offering their opinion on this matter: the opinions rendered 
by Drs. D. T., L. H., and M. O. in 1994, 1995 and 1998, 
respectively, finding that there was encephalitis, and the 
expert opinion rendered in 2004 finding to the contrary.  The 
Board places greater weight of probative value on the 2004 
IME opinion than it does on the opinions of the other doctors 
due to the fact that the most recent opinion, unlike the 
earlier opinions, is based on a longitudinal review of the 
medical record.  To the extent that the earlier opinions are 
premised on the veteran's own recitation of events, those 
opinions are of little probative value at all; see, e.g., 
Godfrey v. Brown, 8Vet. App. 113 (1995) [the Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history].

The plain fact of the matter is that the IME opinion is 
utterly congruent with the 1984 medical records, which 
demonstrate dramatically that the veteran experienced a 
stroke at that time.  There is no contemporaneous evidence to 
the contrary.  Based as it is on the medical evidence of 
record, the IME opinion carries great weight.  On the other 
hand, the three opinions which suggest that encephalitis may 
be present are based on nothing other than speculation.  
There is no evidence of any clinical studies which have even 
suggested that encephalitis is present.  [On the other hand, 
the October 2, 1984 CT scan specifically resulted in evidence 
of a stroke.]  The Court has held that medical opinions which 
are speculative in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  

In summary, a preponderance of the evidence is against the 
veteran's claim as to the presence of encephalitis.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists]; 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Hickson element (1) has thus not been satisfied, and the 
veteran's claim of entitlement to service connection for 
encephalitis fails on this basis.

For the sake of completeness, the Board will briefly address 
the remaining two elements.

With regard to Hickson element (2), there is no evidence of 
in-service encephalitis.  Likewise, Hickson element (3) 
cannot be satisfied, inasmuch as there cannot be a nexus 
between two items when at least one of those items is not 
present.

In summary, all three elements are not satisfied as to this 
issue.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
encephalitis.  The benefit sought on appeal is accordingly 
denied.

The Board wishes to again point out that residuals of the 
1984 stroke are in fact service connected.  The RO, in March 
2000, granted service connection for the 1984 cerebral 
vascular accident and awarded a 20 percent disability rating 
for left arm weakness due to cerebral vascular accident and a 
10 percent disability rating for left leg weakness due to 
cerebral vascular accident.

2.  Entitlement to service connection for neurocognitive 
disorder and major depression, claimed as organic brain 
syndrome.

The veteran is also seeking entitlement to service connection 
for claimed organic brain syndrome.  This issue has been 
developed as encompassing service connection for a 
neurocognitive disorder and depression, claimed as organic 
brain syndrome.

With regard to the current manifestation of disability 
characterized as a neurocognitive disorder and major 
depression, the medical evidence demonstrates that such 
disability is present, thereby satisfying Hickson element 
(1).  A private psychological evaluation dated in November 
1995 indicates a diagnosis of dementia, while a December 1997 
VA examination indicates diagnoses of neurocognitive disorder 
and major depression.  

The medical evidence, however, does not demonstrate that such 
disability, or the symptoms thereof, was initially manifested 
during service, as the veteran has contended.  The report of 
his separation medical examination, dated in April 1977, 
shows that the veteran was clinically evaluated as normal in 
all relevant aspects, to include cardiovascular, neurologic 
and psychiatric symptoms.  

Service treatment records dated in October 1975 show that the 
veteran had complaints of headache, dizziness and nausea, 
with a diagnosis of probable viral illness and tension 
headaches.  In August 1976, he complained of frontal 
headaches accompanied by  right eye blurriness.  An October 
1976 consultation report notes his complaints of bilateral 
frontal headaches with blurred vision, right hand 
paresthesias and right eye hemianopsia; the impression was 
headaches of uncertain etiology, associated symptoms of 
blurred vision, rule out vertebrobasilar artery 
insufficiency.  The report of medical history prepared in 
conjunction with service separation shows that the veteran 
indicated that he had frequent or severe headache, dizziness 
or fainting spells, and eye trouble; a history of medical 
observation in 1975 and 1976 pursuant to these symptoms was 
noted on the report.  There is no evidence of any cognitive 
problem or depression until the September 1984 cerebral 
vascular accident.  

As noted above, the veteran has contended that in-service 
symptoms, such as headaches, blurred vision, dizziness and 
nausea were indications of organic brain syndrome.  However, 
the IME commented as follows:

Given the severity of the headache, 
normal neurological examination, and 
nausea and vomiting, migraines in some 
cases precipitated by alcohol intake is a 
more likely explanation for those earlier 
events.

The only evidence of record which associates the veteran's 
in-service symptoms with the claimed organic brain syndrome 
are statements to that effect from the veteran himself.  
However, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. The statements offered in support of the veteran's 
claim are not competent medical evidence and are entitled to 
no weight of probative value. 

In short, the medical evidence first demonstrates the 
presence of cognitive impairment and/or depression no earlier 
than 1984, approximately seven years following the veteran's 
separation from service, and several years after the 
expiration of the one year presumptive period after service.   
The medical evidence, including the service medical records 
and the June 2004 IME opinion, does not demonstrate that the 
veteran's current neurocognitive disorder and/or major 
depression were first manifested during his period of active 
service.  The Board rejects the veteran's lay opinion that 
assorted symptoms he experienced during service, such as 
headaches and dizziness, constituted manifestations of a 
neurocognitive disorder and/or depression.   Element (2) has 
accordingly not been met, and the veteran's claim fails on 
that basis.

With respect to the third Hickson element, medical nexus, the 
IME opinion dated in June 2004 indicates findings, in 
pertinent part, as follows:

The record does document cognitive 
deficits present at the time the veteran 
was 55 years of age.  No detailed prior 
cognitive evaluation is available that 
could more definitely date the onset of 
the impairments.  The differential 
diagnosis of cognitive impairment is 
large and could include 1) early dementia 
or mild cognitive impairment leading 
later to Alzheimer's disease, 2) 
cognitive impairment due to small vessel 
disease and small asymptomatic strokes, 
3) cognitive impairment as a consequence 
of his 1984 stroke complicated by 
subsequent aging, 4) other disorder known 
to cause cognitive loss including 
hypothyroidism, B12 or foliate 
deficiency, 5) additional disorders.

Responses to specific questions

. . . .

b.  A definitive etiology for the 
cognitive deficits is not possible but 
several possibilities include, small 
vessel disease, old infarct, aging in 
conjunction with vascular disease, early 
Alzheimer's disease.

c. . . . . The formulation of multiple 
transient ischemic attacks as the 
diagnosis for the clinical events during 
the veteran's service is unlikely based 
on the nature of neurological symptoms, 
lack of focal neurological abnormalities, 
and relatively young age of the veteran 
at the time.  Given the severity of the 
headache, normal neurological 
examination, and nausea and vomiting, 
migraines in some cases precipitated by 
alcohol intake is a more likely 
explanation for those earlier events.

Neither the IME or any other competent medical professional 
has rendered an opinion which related the veteran's claimed 
organic brain syndrome to his military service.  Indeed, in 
the absence of an in-service injury or disease medical nexus 
is impossible.  To the extent that the veteran himself 
contends that he has organic brain syndrome, with resulting 
neurocognitive deficits and depression, which is related to 
his military service, his lay opinion is entitled to no 
weight of probative value.  See Espiritu, supra.

The Board observes in passing that there is evidence that the 
veteran's in-service symptoms were related to the 1984 
stroke.  The report of a March 1999 addendum to a February 
1999 VA examination includes remarks as follows:  "In 
response to the question of relation of symptoms in the 
1970's to [the cerebral vascular accident] which occurred in 
1984, it is as least as likely as not that these symptoms may 
be related to the [cerebral vascular accident]."  As noted 
elsewhere in this decision, service connection has been 
granted for residuals of that stroke.  The medical evidence 
does not relate the in-service symptoms to the organic brain 
syndrome for which the veteran now seeks service connection.  

In brief, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
neurocognitive disorder and major depression, claimed as 
organic brain syndrome.  That claim, accordingly, fails.

Additional comment

As discussed immediately above, the evidence does not support 
the veteran's claim that he has organic brain syndrome, with 
associated neurocognitive deficits and depression, due to his 
military service.  That is the issue which is before the 
Board, and as discussed in detail above that claim has been 
denied.
  
It does not appear that the veteran has raised a separate and 
distinct issue, whether the service-connected residuals of 
his 1984 stroke, which include weakness of the left arm and 
left leg due to cerebrovascular accident, also include the 
claimed neurocognitive deficits and depression.  The Board 
observes that there is evidence against such a claim.  The 
report of a December 1997 VA neuropsychological examination 
indicated an impression of mild neurocognitive disorder of 
unknown etiology which "does not appear to be related to his 
1984 stroke."  The veteran was also diagnosed with major 
depression, "probably triggered by his decreased capacity to 
function in the work place."  

In any event, if the veteran wishes to pursue a claim of 
entitlement to secondary service connection for the claimed 
neurocognitive disability and/or depression, he is free to do 
so by filing a claim with the RO.  
 
 

ORDER

Service connection for encephalitis is denied.

Service connection for neurocognitive disorder and major 
depression, claimed as organic brain syndrome, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


